IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT


                                            No. 95-20625
                                          Summary Calendar




UNITED STATES OF AMERICA,

                                                                                     Plaintiff-Appellee,

                                                 versus

DONALD QUINONEZ-MARTINEZ,

                                                                                  Defendant-Appellant.


                              Appeal from United States District Court
                                 for the Southern District of Texas
                                      USDC No. 94-CV-2906

                                             July 8, 1996

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

        Donald Quinonez-Martinez argues that the district court abused its discretion in dismissing

his 28 U.S.C. § 2255 motion for abuse of procedure. We have viewed the record, the opinion of the

district court, and the briefs, and find that the district court did not abuse its discretion. Therefore,

the denial of Quinonez-Martinez’s § 2255 motion is affirmed substantially for the reasons stated by

the district court. United States v. Quinonez-Martinez, No. H-94-2906 (S.D. Tex. June 1, 1995).

        AFFIRMED.




         *
         Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.